IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,861


                    EX PARTE CLAUDE FREDERICK LANE, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. 1066180D IN CRIMINAL DISTRICT COURT NUMBER TWO
                          FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

sexual assault and sentenced to life imprisonment on each count. The Second Court of Appeals

affirmed his convictions. Lane v. State, No. 02-08-00309-CR (Tex. App.–Fort Worth April 29,

2010, no pet.).

        Applicant contends that he is entitled to an out-of-time petition for discretionary review

(PDR) because appellate counsel failed to calendar the deadline for filing a PDR after the court of

appeals issued an opinion pursuant to former Rule 50 of the Rules of Appellate Procedure. Based
                                                                                                   2

on our own independent review of the record, we find that Applicant is entitled to the opportunity

to file an out-of-time petition for discretionary review of the judgment of the Second Court of

Appeals in case number 02-08-00309-CR that affirmed his conviction in cause number 1066180D

from Criminal District Court Number Two of Tarrant County. Applicant shall file his petition for

discretionary review with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: August 22, 2012
Do not publish